 Case 18-62370-wlh         Doc 81-1 Filed 08/13/21 Entered 08/13/21 08:42:13             Desc
                             Certificate of Service Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                :         CHAPTER 7
                                                      :
CONNIE SANDERS,                                       :         CASE NO. 18-62370-WLH
                                                      :
         Debtor.                                      :

                                 CERTIFICATE OF SERVICE

     I, S. Gregory Hays, Chapter 7 Trustee, certify that I am over the age of 18 and that on this
date, I served a copy of the foregoing AMENDED NOTICE OF TRUSTEE’S FINAL
REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO
OBJECT (NFR) by first class U.S. Mail, with adequate postage prepaid, on the persons or
entities at the addresses stated on the attached Exhibit “A”.

         This 13th day of August, 2021.

                                                       /s/ S. Gregory Hays
                                                      S. Gregory Hays
                                                      Chapter 7 Trustee

Hays Financial Consulting, LLC
2964 Peachtree Rd, N.W
Suite 555
Atlanta, Georgia 30305
(404) 926-0060
Case 18-62370-wlh   Doc 81-1 Filed 08/13/21 Entered 08/13/21 08:42:13   Desc
                      Certificate of Service Page 2 of 4




                                Exhibit “A”
              Case 18-62370-wlh   Doc 81-1 Filed 08/13/21 Entered 08/13/21 08:42:13          Desc
                                    Certificate of Service Page 3 of 4
AFNI                                Amazon Prime/Chase                   Amazon Prime/Chase
1310 Martin Luther King Drive       Po Box 1423                          Po Box 1423
PO Box                              Charlotte, NC 28201-1423             Charlotte, NC 28201-1423
Bloomington, IL 61702-3517


Best Buy                            Capital One Bank (USA), N.A.         Capital One MasterCard
P.O. Box 9001007                    PO Box 71083                         PO Box 71083
Louisville, KY 40290-1007           Charlotte, NC 28272-1083             Charlotte, NC 394.75



Carnival MasterCard                 Connie Sanders                       Directv, LLC
PO Box 60517                        1196 Lincoln Drive                   by American InfoSource as agent
City Of Industry, CA 91716          Marietta, GA 30066-2832              PO Box 5008
                                                                         Carol Stream, IL 60197-5008


Directv, LLC                        Douglas Davis, Esq.                  Holland America Visa
by American InfoSource as agent     Davis Lawyers LLC                    PO Box 60517
4515 N Santa Fe Ave                 5445 Peachtree Dunwoody Rd           City of Industry, CA 91716-0517
Oklahoma City, OK 73118             Atlanta, GA 30342


HSN                                 Ian M. Falcone                       Internal Revenue Service
PO box 659707                       The Falcone Law Firm, P.C.           PO Box 7346
San Antonio, TX 78265-9707          363 Lawrence Street                  Philadelphia, PA 19101-7346
                                    Marietta, GA 30060-2056


Jason R. Curles, Esq.               JPMORGAN CHASE BANK N A              King III SBW LLC
Taylor English                      Bankruptcy Mail Intake Team          c/o T.Owen Farist, Esq.
1600 Parkwood Circle, Ste 400       700 Kansas Lane,Floor 01             49 Atlanta St
Atlanta, GA 303329-2119             MONROE LA 71203-4774                 Marietta, GA 30060


KMMP Homes LLC                      Michael J. Bargar                    Mighty Oak, LLC
c/o T. Owen Farist, Esq.            Arnall Golden Gregory, LLP           c/o Marcus Whitesides
49 Atlanta St                       Suite 2100                           3183 Buck Way,
Marietta, GA 30060                  171 17th Street, N.W.                Alpharetta, GA 30004
                                    Atlanta, GA 30363-1031
Office of the US Trustee            Parkwest Gallery                     PRA Receivables Mgt, LLC
362 Richard Russell Building        PO Box 960061                        PO Box 41021
75 Ted Turner Drive, SW             Orlando, FL 32896-0061               Norfolk, VA 23541
Atlanta, GA 30303-3315


PYOD, LLC                           Quantum3 Group LLC                   Receivables Performance Mgt. LLC
Resurgent Capital Services          as agent for Comenity Capital Bank   Directv
PO Box 19008                        PO Box 788                           20816-44th, Avenue W
Greenville, SC 29602                Kirkland, WA 98083-0788              Lynnwood, WA 98036


Shannon Collier PC                  Slate/Chase                          Slate/Chase
The Law Office of                   PO Box 1423                          PO Box 1423
Shannan S Collier PC                Charlotte, NC 28201-7674             Charlotte, NC 28201-7674
100 Galleria Pkwy, Ste 1010
Atlanta GA 30339
              Case 18-62370-wlh   Doc 81-1 Filed 08/13/21 Entered 08/13/21 08:42:13     Desc
                                    Certificate of Service Page 4 of 4
Slipakoff & Slomka, PC              Steve Yaklin                     Stogner Law LLC
2859 Paces Ferry Rd, SE,            King & Yaklin LLP                1925 Vaughn Road
Suite 1700                          192 Anderson Street, Suite 125   Suite 105
Atlanta, GA 30339                   Marietta, GA 30090               Kennesaw, GA 30144


Synchrony Bank                      T Farist Owen, Esq.              Todd E. Hatcher
c/o PRA Receivables Mgt, LLC        Gregory, Doyle,Calhoun           Gregory, Doyle,Calhoun
PO Box 41021                        49 Atlanta Street                49 Atlanta Street
Norfolk, VA 23541                   Marietta, GA 30060               Marietta, GA 30060-1977


United States Attorney              William Brannen
Northern District of Georgia        c/o T. Owen Fanist, Esq.
75 Ted Turner Dr SW, Ste 600        49 Atlanta St
Atlanta GA 30303-3309               Marietta, GA 30060
